                            Case 3:20-mj-00160               Document 4           Filed 07/22/20          Page 1 of 2

                                          UNITED STATES DISTRICT COURT
                                           FOR THE DISTRICT OF OREGON

    UNITED STATES OF AMERICA                                                                                ORDER SETTING CONDIDONS
                       v.                                                                                                 OF RELEASE

                                                                                                                   Case Number: 3:20-MJ.00160




(1)       The defeadaat shall not co,11111it .my offense in viola:lioo of fmml. sme or loc:allawwhile on release in this case.
(2)       The defimdant must roopnak' in the collection ofa DNA saq,1e if 11,e coBectioa is audmrized by 42 U.S C § 14135a.
(3)       The defendant wdl iowueliAely acivlse lhe comt 1hrough Pretrial Savices. onfefeose counsel ill writing of any change ill
          ...idress and vL pho,,r oumbo..
(4)       The ""feodaot sbal1 appear at all pmt'N'dings as requu:ed and slaaJI sunwda fur semce of my seok'uce imposed as directed.
          The defendant sliall llC'l:f appear as directr,d by U.S. District Court.



IT IS FUllTHER ORDEIUID diat 1he deffl¥WH' lie RI.eased provided flat 1hr .,.r"IMlar¢
     ~ Report as directed by the U.S. Pretrial Services Office.
     • Find and maintain gainful full-time employment, approved schooling or a full-time combination of both,
        as directed and approved by Pretrial Services.
     • Do not change place of r e ~ without the prior approval of U.S. Pretrial Services.
     • Neither own, possess, nor control any fimmn (or any weapon. mortars, fireworks. wen).
    • Comply with the following cmfew: 8:00 p.m. to 6:00 a.m. unless prior approval is obtained from U.S.
        Pretrial Services.
     • Do not enter within S blocks of the U.S. Courthouse at 1000 S.W. Third Avenue, Portland, Oregon 97204
        or Justice Center unless on official court business.
     • The defendant is placed in the custody of: Amanda Bondw-ant -
        Name of Person or Organization: AMANDA BONDURANT
        who agrees a) to supervise the defendant inaccordancewith.allcooditiom of release, b)to use e-.·cry effort
        to as.sure the appearance of the defendant at all scheduled court proceedings, and c) to notify the court
        immediately in the event the m-fendaot violates any conditions of release or disappears.

      •   Signed (Custodi3n):
                                                   '

TO THE DEFENDANT:
            YOU ARE ADVISED Of' THE FOU.OWING PENAL'llES AND SANCTIONS:
            A viotdion.ofanyof1bt.-:ftwcpiDgct.n fb.nsl-)ffdetieia:aymmlr ia.~ippedi• t,e,,,. r ofa wmat ilryour arest. a revocation of
release. anonlet: of di 1 1 ll'lll bl!ila ..Cllcat, aad a prose, •Ilion a.. re • ;pl-4'court aodc:ouldft'SU!t ma tam c4imp.i .. e !nit, , llnc,.,. bollt
                            ..r.,
            The' 'HIN . rsioo         aime whiJe Gllpre-lri:d ""1eue lllaYRSUII ill - aMl••PI             to a -  o f ~ <)fmt -
,em. iftlleofiiome it afelony; or alam ofimp.isomlntof11ot111,re 111:mcneyear, iftbe ol!ime is 2 mis41 nu,_.. Thi. Sdltm:e ,mall be in addilioo
                                                                                                                                                111m Im

                •
to any otk!- flh i •T

a wimoss. victim.. juror. iofiUIMIII •.. oftia:r aflllecourt, m:toobslnicta ailtllaat         tk> llinlso a aim- p . l;zl,w byup lo
~a$2S0,000finc.,.bolh,totampenriduwi111tss, vil:lima · 1fi+111•G1,or1DR!tllialll:agaiastawitness. vidimormh-.or!Olllmden
                                                                                                                                        Im,_.
            Federal law mallm it a aua:1-ei I +le byup to ICD}'alS af · •• ++Min«, and a $250,000 fine Of bolls"' i1llil11i4atu1r :altcmp! fn mtuoi4a"'
                                                                                   ------so                                                         of

or ilfllem(II to do so.
            lfalla' idcasc. :,an bowiagty llliltolllPC"<uuoqoitedbylbe n,edjli..,. rJ:~ orto Mletilder fork ,avice nf _ , . , yoom.iybc
pr,,s., 14 d fur Jailing to 3flPC3I""' !UMldt1 _, addi!iml!J pll'lislDlrat iuaylll' iDII•-' .lfyou m: aJIIViclmot
(I)         aoftmse pr·,t Nr by dralb. Jilt imp.iso-ow ol .,. · I 1 is- -u RI lbc a lmD of lffllrm yean o r - , you slMl1 be filled mt mn tlrm
             $250,000rrimprisoeed fu'mllll<ll!e tbaalcu.:,an, «balll;


l
                         Case 3:20-mj-00160                 Document 4             Filed 07/22/20              Page 2 of 2


(2)      an offense punishable by imprisonment for a tenn of five years or more, but less than fifteen years) you shall be fined not more than $250,000
         or imprisoned for no more than five years, or both;
(3)      any other felony, you shall be fined not more than $250,000.or imprisoned no more than hll/0 years, or both;
(4)      a misdemeanor, you shall be fined not more than $100,000 or imprisoned not more than one year, or both;

           A term of imprisonment imposed for failure to appear or surrender shall be in addition to the sentence for any other offense. In addition, a
failure to appear may result in the forfeiture of any bond posted.

                                                           Acknowledgment of Defendant

           I acknowledge that I am the defendant in this case and that I am aware of the conditions oft'elease. I promise to obey all conditions of
release, to appear as directed, and to surrender for service of any sentence imposed. I am aware of the penalties and sanctions set forth above.




                                                                                                         ~Defendant



                                                                                                               City, State & Zip

Special Needs Finding:
Based upon the above conditions, including the conditions relating to:
D         Alcohol detection
D         Drug detection
•         Computer monitoring
The Court is reasonably assured the defendant will appear as directed and not pose a danger to the community or any other person,

Directions to the United States Marshal
181     The defendant is ORDERED released after processing,
D       The defendant is ORDERED temporarily released,
D       The United States Marshal is ORDERED to keep the defendant in custody until notified by the clerk, Pretrial Services or
        judicial officer that the defendant has posted bond and/or complied with all other conditions for release including space
        availability at a community corrections center or residential treatment facility. If still in custody, the defendant shall be
        produced before the duty Magistrate Judge on - - - - - - - - - - - - - - , , , - at _ _ _ _ _ _ _ _ _ __
                                                                                                 X✓.! ( )
                                                                                        .       //       I,.
                                                                                        ' ·--';, U- /. I -----
                                                                                                                  )f_
                    'J                                                                          i   I.

                                                                                                   ! Signature of Judicial Officer
                                                                                                 V·      John V, Acosta
                                                                                                         U,S, Magistrate Judge
                                                                                                 Name and Title of Judicial Officer


 cc:       Defendant
           US Attorney
           US Marshal
           Pretrial Services




 2
